


Exhibit 10.3


THIRD AMENDMENT TO CREDIT AGREEMENT
This Third Amendment to Credit Agreement (this “Amendment”), is entered into as
of May 11, 2011 (the “Third Amendment Effective Date”), by and among SunPower
Corporation, a Delaware corporation (the “Borrower”), SunPower Corporation,
Systems, a Delaware corporation (“SCS”), SunPower North America, LLC, a Delaware
limited liability company (together with SCS, each a “Guarantor,” and
collectively, the “Guarantors”; the Borrower and the Guarantors being referred
to herein, individually, as a “Loan Party” and collectively, as the “Loan
Parties”), Union Bank, N.A., as administrative agent for the Lenders (as defined
below) (in such capacity, the “Agent”), and the several financial institutions
from time to time party to the Credit Agreement (as defined below) as lenders
(the “Lenders”).
BACKGROUND
A.    The Loan Parties, the Agent and the Lenders are parties to that certain
Credit Agreement, dated as of October 29, 2010, as amended by that certain First
Amendment and Consent to Credit Agreement dated as of April 19, 2011 and that
certain Second Amendment to Credit Agreement dated as of April 29, 2011, each by
and among the Loan Parties, the Agent and the Lenders, and as further as
amended, modified, supplemented, extended or restated from time to time
(collectively, the “Credit Agreement”), pursuant to which the Lenders have
provided a revolving credit facility to the Borrower. Each capitalized term used
herein, that is not defined herein, shall have the meaning ascribed thereto in
the Credit Agreement.
B.    To induce the Lenders to extend credit to the Borrower, each Guarantor has
unconditionally guaranteed the payment and performance of all of the Borrower's
obligations to the Agent and the Lenders (the provisions of Article IV of the
Credit Agreement and each other provision thereof applicable to the Guarantors,
as amended, modified, supplemented, extended or restated, being referred to
herein as, the “Guaranty”).
C.    The Borrower and the Guarantor has requested that the Agent and the
Lenders amend the financial covenant set forth in Section 8.14(a) of the Credit
Agreement for the period from the Third Amendment Effective Date and to but
excluding November 6, 2011, and although the Agent and the Lenders are under no
obligation to do so, the Agent and the Lenders are willing to amend the Credit
Agreement in accordance with the terms, and subject to the conditions, set forth
herein.
AGREEMENT
The parties to this Amendment, intending to be legally bound, hereby agree as
follows:
1.Incorporation of Recitals. Each of the above recitals is incorporated herein
as true and correct and is relied upon by the Agent and each Lender in agreeing
to the terms of this Amendment.


2.Amendment to Credit Agreement.


a.Section 8.14(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“(a)    Minimum Consolidated Liquidity. Permit or allow, at any time during the
period from May 11, 2011 to but excluding November 6, 2011, the Borrower's
unrestricted cash and cash equivalents, on a consolidated basis, to be less than











--------------------------------------------------------------------------------




$125,000,000. At any time thereafter, permit or allow the Borrower's
unrestricted cash and cash equivalents, on a consolidated basis, to be less than
the lesser of (i) $225,000,000 or (ii) an amount equal to the sum of (A)
$50,000,000 plus (B) an amount equal fifty percent (50%) of the Dollar
Equivalent of the DB Credit Exposure at such time.”


3.Representations and Warranties. The Borrower and each Guarantor hereby
represents and warrants, as of the date of this Amendment, for the benefit of
the Agent and each Lender, that:
 
a.
the representations and warranties of each Loan Party set forth in the Credit
Agreement or any other Loan Document were true and correct when made and remain
true, correct and complete in all material respects as of the date hereof
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they are true, correct and complete in all material
respects as of such earlier date); provided that the foregoing materiality
qualifications shall not apply to any representations or warranties that are
qualified by materiality in the text thereof;



b.
the Loan Parties have the authority to execute this Amendment and the execution,
delivery, and performance by the Loan Parties of this Amendment and the other
documents, instruments and agreements delivered or to be delivered in connection
herewith (i) are within the corporate or limited liability company powers of
each Loan Party and have been duly authorized by all necessary corporate or
limited liability company action on the part of each Loan Party, (ii) do not
require any governmental or third party consents, except those which have been
duly obtained and are in full force and effect, (iii) do not and will not
conflict with any requirement of Law, any Loan Party's operating agreement,
certificate or articles of incorporation, bylaws, partnership agreement, minutes
or resolutions, (iv) after giving effect to this Amendment, do not result in any
breach of or constitute a default under any agreement or instrument to which any
Loan Party or any of their respective Subsidiaries is a party or by which they
or any of their respective properties are bound, and (v) do not result in or
require the creation or imposition of any mortgage, deed of trust, pledge, lien,
security interest or other charge or encumbrance of any nature upon any of the
assets or properties of any Loan Party;



c.
this Amendment and the other instruments and agreements delivered or to be
delivered by any Loan Party in connection herewith have been duly executed and
delivered by each Loan Party and constitute the legal, valid, and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with their respective terms, except to the extent that (i) enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws of general application affecting the rights and remedies of
creditors, (ii) enforcement may be subject to general principles of equity, and
(iii) the availability of the remedies of specific performance and injunctive
relief may be subject to the discretion of the court before which any
proceedings for such remedies may be brought;



d.
no event has occurred or failed to occur that is, or, with notice or lapse of
time or both would constitute, a Default, an Event of Default, or a breach or
failure of any condition under any Loan Document; and




2

--------------------------------------------------------------------------------




e.
after giving effect to this Amendment, no Loan Party has any offset, defense,
counterclaim, dispute or disagreement of any kind or nature whatsoever with
respect to their respective liabilities, obligations and indebtedness arising
under or in connection with any Loan Documents.



4.Conditions Precedent. The Borrower and each Guarantor understand and agree
that this Amendment shall not be effective until each of the following
conditions precedent has been satisfied, or waived in writing by the Agent (in
the Agent's sole discretion):


a.
The Borrower, each Guarantor and the Required Lenders shall have executed and
delivered to the Agent, this Amendment;



b.
The representations and warranties of the Borrower and each Guarantor under the
Credit Agreement, the other Loan Documents and this Amendment, as applicable,
shall be true and correct in all material respects as of the date hereof (except
to the extent such representations and warranties expressly refer to an earlier
date, in which case they are true, correct and complete in all material respects
as of such earlier date); provided that the foregoing materiality qualifications
shall not apply to any representations or warranties that are qualified by
materiality in the text thereof;



c.
The Agent shall have received for the account of the Lenders, in immediately
available funds, a fee in the amount of $5,000 which fee shall be non-refundable
and fully earned upon receipt; and



d.
The Agent shall have received in immediately available funds, all out-of-pocket
costs and expenses (including reasonable attorneys' fees and costs) incurred by
the Agent in connection with this Amendment and the transactions contemplated
hereby and invoiced to the Borrower prior to the date on which this Amendment is
otherwise to become effective; provided that the failure to invoice any such
amounts to the Borrower prior to such date shall not preclude the Agent from
seeking reimbursement of such amounts, or excuse the Borrower from paying or
reimbursing such amounts, following the effective date of this Amendment.



5.Confirmation of Guaranty. Each Guarantor ratifies and reaffirms its
obligations under the Guaranty and each and every term, condition, and provision
of the Guaranty. Each Guarantor further represents and warrants that it has no
defenses or claims against the Agent or any Lender that would or might affect
the enforceability of the Guaranty and that the Guaranty remains in full force
and effect.


6.Ratification and Confirmation of Loan Documents. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
alter, modify, amend, or in any way affect any of the terms, conditions,
obligations, covenants, or agreements contained in the Credit Agreement or any
other Loan Document, and shall not shall not operate as a waiver of any right,
power, or remedy of the Agent or any Lender under the Credit Agreement or any
other Loan Document. Except as expressly set forth herein, the Credit Agreement,
all promissory notes, guaranties, security agreements, and all other
instruments, documents and agreements entered into in connection with the Credit
Agreement and each other Loan Document shall be and remain in full force and
effect in accordance with their respective terms and hereby are ratified and
confirmed by the Borrower and each other Loan Party in all respects.


7.No Waivers. This Amendment: (a) in no way shall be deemed to be a consent or
an agreement on the part of the Agent or any Lender to waive any covenant,
liability or obligation of the

3

--------------------------------------------------------------------------------




Borrower, any Guarantor or any third party or to waive any right, power, or
remedy of the Agent or any Lender; (b) in no way shall be deemed to imply a
willingness on the part of the Agent or any Lender to agree to any similar or
other future consents, amendments or modifications to any of the terms and
conditions of the Credit Agreement or the other Loan Documents; (c) shall not in
any way, prejudice, limit, impair or otherwise affect any rights or remedies of
the Agent or any Lender under the Credit Agreement or any of the other Loan
Documents, including, without limitation, the Agent's or any Lender's right to
demand strict performance of the Borrower's and each Guarantor's liabilities and
Obligations at all times before and after the date of this Amendment; (d) in no
way shall obligate the Agent or any Lender to make any future waivers, consents
or modifications to the Credit Agreement or any other Loan Document; and (e) is
not a continuing waiver with respect to any failure to perform any Obligation.
Each Loan Party acknowledges and agrees that: (i) the Credit Agreement has not
been amended or modified in any way by this Amendment, except as expressly set
forth herein, (ii) neither the Agent nor any Lender waives any failure by any
Loan Party to perform its Obligations under the Loan Documents, (iii) neither
the Agent nor any Lender waives compliance with any obligations or undertakings
under the Credit Agreement, and (iv) the Agent and each Lender is relying upon
each Loan Party's representations, warranties and agreements, as set forth
herein and in the Loan Documents in providing this Amendment. Nothing in this
Amendment shall constitute a satisfaction of the Borrower's or any Guarantor's
Obligations.


8.Miscellaneous. The Borrower and each Guarantor acknowledge and agree that the
representations and warranties set forth herein are material inducements to the
Agent and the Lenders to deliver this Amendment. This Amendment shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto, and
their respective permitted successors and assigns. This Amendment and the Credit
Agreement shall be read together as one document. No course of dealing on the
part of the Agent, the Lenders or any of their respective officers, nor any
failure or delay in the exercise of any right by the Agent or the Lenders, shall
operate as a waiver thereof, and any single or partial exercise of any such
right shall not preclude any later exercise of any such right. The failure at
any time to require strict performance by the Borrower or any Guarantor of any
provision of the Loan Documents shall not affect any right of the Agent or the
Lenders thereafter to demand strict compliance and performance. Any suspension
or waiver of a right must be in writing signed by an officer of the Agent, and
or the Lenders, as applicable. No other person or entity, other than the Agent
and the Lenders, shall be entitled to claim any right or benefit hereunder,
including, without limitation, the status of a third party beneficiary
hereunder. This Amendment shall be governed by and construed in accordance with
the laws of the State of California without reference to conflicts of law rules.
If any provision of this Amendment or any of the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed therefrom, and the remaining
parts shall remain in full force as though the invalid, illegal or unenforceable
portion had never been a part thereof. This Amendment may be executed in any
number of counterparts, including by electronic or facsimile transmission, each
of which when so delivered shall be deemed an original, but all such
counterparts taken together shall constitute but one and the same instrument.


[Remainder of page intentionally left blank]

































4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Guarantors, the Agent and the Required
Lenders have caused this Amendment to be executed as of the date first written
above.
The “Borrower”


SUNPOWER CORPORATION






By:/s/ Dennis V. Arriola
Name: Dennis V. Arriola
Title: EVP & CFO






The “Guarantors”


SUNPOWER CORPORATION, SYSTEMS






By:/s/ Dennis V. Arriola
Name: Dennis V. Arriola
Title: SVP & CFO






SUNPOWER NORTH AMERICA, LLC
By: SunPower Corporation, its sole member






By:/s/ Dennis V. Arriola
Name: Dennis V. Arriola
Title: CFO
 



























[Signature Page to Third Amendment to Credit Agreement]





--------------------------------------------------------------------------------




The “Agent”


UNION BANK, N.A., as Administrative Agent






By:/s/ J. William Bloore
Name: J. William Bloore
Title: Vice President


The “Lenders”


UNION BANK, N.A., as a lender






By: /s/ J. William Bloore
Name: J. William Bloore
Title: Vice President































































[Signature Page to Third Amendment to Credit Agreement]











--------------------------------------------------------------------------------






The “Lenders”


HSBC BANK USA, NATIONAL ASSOCIATION, as a lender






By:/s/ Jason A. Huck
Name: Jason A. Huck
Title: VP Global Relationship Manager
             HSBC Bank USA







































































[Signature Page to Third Amendment to Credit Agreement]

